0 , ., r    7 7 i

                                                      }i 41AL                                   11/16/2021
                                                      i k 'tiA


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 21-0462


                                           OP 21-0462
                                                                             F[LLD
 WESLEY J. BARTELL,                                                          NOV 1 6 2021
                                                                           Bowen Greenwood
                                                                         CierK of Suprerne Court
                                                                            State of Montana
                Petitioner,

        v.
                                                                        ORDER
 JIM SALMONSEN,
 Warden, Montana State Prison, Deer Lodge,

                Respondent.



       Wesley J. Bartell objects to this Court's September 21, 2021 Order denying him
habeas corpus relief "in its [entirety]" because he claims that it was judicially biased. He
states that he has a fundamental right to habeas corpus. We deem his Notice of Objections
a petition for rehearing, pursuant to M. R. App. P. 20(1).
       M. R. App. P. 20(1)(a) provides the three criteria for this Court to "consider a
petition for rehearing . . . :"
             (i) That it overlooked some fact material to the decision;
             (ii) That it overlooked some question presented by counsel that would
                   have proven decisive to the case; or
             (iii) That its decision conflicts with a statute or controlling decision not
                   addressed by the supreme court.

M. R. App. P. 20(1)(a)(i)-(iii). Pursuant to M. R. App. P. 20(1)(d), a petitioner must
demonstrate extraordinary circumstances when this Court denies a petition for relief.
       Bartell is not entitled to rehearing on the basis that he disagrees with the outcome
of this Court's previous order denying him relief. There is no fundamental right to granting
a writ of habeas corpus. A petitioner, such as Bartell, must prove that his sentence and
imprisonment were unlawful, as required by a petition for habeas corpus relief. Miller v.
Eleventh Judicial Dist. Ct., 2007 MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. Bartell did
not meet the burden "to convince the Court that a writ should be issued." Miller, ¶ 14. We
explained previously that Bartell came too late to this Court to challenge his 2018 felony
conviction because any challenge should have been raised in a timely appeal and that
Bartell did not appeal after the District Court imposed a sentence upon revocation in 2019.
Bartell now makes assertions without substance and has not shown any error in this Court's
prior order. While Bartell does not like the outcome, he is not entitled to a different
decision. Bartell, thus, has not advanced any of the three criteria nor demonstrated
extraordinary circumstances to warrant rehearing. Therefore,
       IT IS ORDERED that Bartell's Notice of Objections, deemecl a Petition for
Rehearing, is DENIED.
       The Clerk of the Supreme Court is directed to provide a copy to counsel of record
and to Wesley J. Bartell personally.
                        `n—
       DATED this ¡        day of November, 2021.



                                                                           7Z‘g47
                                                               Chief Justice

                                                    LA        011     444




                                                     c94 414..   Justices


                                             2